Title: To George Washington from Adam Stephen, 2 August 1758
From: Stephen, Adam
To: Washington, George

 

Dr Sir
Camp at Raes Town August 2d 1758

It gives me great Concern to acquaint you that Liut. Lawson & two men of your Regiment are down in the Small pox—It first discoverd it self yesterday, when I immediatly Set about Building an Hospital at a distance from Camp to receve the Infected—and reconnoitred ground for a New Camp for the Virginians, which is to be mov’d to day 2 miles S.E. of this Place—All the men taken with the disease shall be movd to the Hospital immediatly where they will have a particular guard of men who have had the Small Pox; a Docr & Nurses to Stay with them, without any Correspondence with us. I am in hopes that in a fortnight, following this method the disease will disappear—I would advise you to have Capt. Flemings Company in camp by them selves, least they Should have Carryd the Infection to Fort Cumberland.
Yesterday Sr John St Clair marchd with Seven days provisions to the Westwd escorted by 160 men and forteen light Horse.
Munday afternoon about 2½ miles from the Camp on Cumberland Road Michael Scully was driving in two horses; when an Indian presented his Gun at him, which missed fire—Scully Springing forward in Surprise, found another Savage within ten paces of him, who did the Same, and his Gun also missed fire. The Indian immediatly run up with his Tomhawk, when Scully Shot him within four paces of him; Another Indian made at Scully directly, whom he knocked down with the Butt of his Gun; and was that Instant Seisd by the third, who wounded him twice in the head with a hanger & cut Slightly across his Face with his Scalping knife, with an Intent to carry off his Scalp; Scully being Very Strong Siesd him & throwd him down on the Other—gave him a Stroke with his Gun, & run off imagining there was more, and Came into Camp with two wounds in his head, a Scratch with a knife over his face, a wound in his Arm, one in his hand defending his head, one in his Thigh & a wound with a tom hawk in his Leg which he receivd in Running Off—Mr Chew & the Indians sent out, believe one of the Indians killed & that the Story is true having seen where Scully had Struggled &c.

Col. Bouquet orders me to desire you’ll be so good as send out Capt. Poseys Company to Bridge & Mend Some of the Road leading to this place from Fort Cumberland. I am with respect Sir your most Obt huble Sert

Adam Stephen


P.S. Capt. Blag mentiond his Forage money to me You only sent him as a Sub[altern].

